--------------------------------------------------------------------------------


EXHIBIT 10.3
 
 
CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM
SUPPLEMENT NO 1
 
[logo.jpg]







Target Offering: 15,000,000 Shares of
COMMON STOCK
$6,000,000 at $0.40 per Share


 
We are providing this Confidential Supplement (“Supplement”) to potential
investors to update information contained in our Confidential Private Placement
Memorandum (the “PPM”) dated December 7, 2005, which describes the private
offering of our common shares. Except as otherwise noted, all terms and
provisions of the PPM are in full force and effect and all terms shall maintain
the meaning given to them in the PPM.
 
This Supplement updates information contained in the PPM and should be read
together with the PPM. The purpose of this Supplement is to notify prospective
investors (1) of an increase in the maximum amount of the offering by an
additional 7,500,000 Shares of Common Stock ($3,000,000) for maximum total of
15,000,000 shares of Common Stock ($6,000,000); and (2) that this Offering shall
terminate on February 28, 2006. Since the date of the original PPM, there are no
other material updates.
 
This Supplement should be read in its entirety, and should be read in
conjunction with, not in lieu, of the PPM. Any statement in the PPM, including
statements in exhibits, will be deemed to be modified and superceded to the
extent discussed in this Supplement.
 
Investing in the common stock is speculative and involves a high degree of risk.
You should not invest in the common stock unless you are in a position to lose
the entire amount of your investment. See “RISK FACTORS,” from our Annual Report
on Form 10-KSB (the “Form 10-KSB”), filed with the Securities and Exchange
Commission (the “SEC”) on March 31, 2005, and our Quarterly Report on Form
10-QSB for the period ended October 2, 2005 (the “3Q05 10-QSB”), filed with the
SEC on November 16, 2005 (collectively, the Form 10-KBS and the 3Q05 10-QSB, and
all other public filings with the SEC are referred to hereinafter as the “Public
Filings”), and are incorporated herein by reference. This offering is not
complete without reviewing the information presented in these documents. You can
review these documents free of charge at the SEC website, www.SEC.gov.
 

--------------------------------------------------------------------------------


 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND ARE BEING
OFFERED AND SOLD SOLELY WITHIN THE UNITED STATES EXCLUSIVELY TO ACCREDITED
INVESTORS (AS DEFINED IN RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT)
IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND SUCH LAWS.


THIS MEMORANDUM SHALL NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN
OFFER TO BUY THE SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION WOULD BE UNLAWFUL. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 
The common stock of the Company (the “Common Stock) is listed on the Over the
Counter Bulletin Board (the “OTCBB”) under the symbol “PRNW”. The closing price
for the Common Stock on the OTCBB on February 6, 2005 was $0.73. The price of
the Offered Shares will be Forty Cents ($0.40) per share.
 

 
 
The date of this Supplement is February 7, 2005.


--------------------------------------------------------------------------------


 
PROCERA NETWORKS, INC.

 
15,000,000 Shares of Common Stock
($6,000,000)
 
Summary of the Offering
 
The following is a summary of certain aspects of this Amendment to the
Memorandum. This summary is qualified in its entirety by the more detailed
information appearing elsewhere in this Amendment and the Memorandum, including
the exhibits hereto, and the description of any document is qualified in its
entirety by the terms of such document.


Issuer:
 
PROCERA NETWORKS, INC., a Nevada corporation (the “Company”).
Securities Offered:
 
Up to 15,000,000 Shares of ($6,000,000) Common stock of Procera (the “Offered
Shares”). The Offered Shares will have certain registration rights as more fully
described in the Registration Rights Agreement. Except as set forth in such
Agreement, Procera will have no other obligation to register the Offered Shares.
Offering Price:
 
Forty Cents ($0.40) per Share of Common Stock (the “Offering Price”).
Common Stock Outstanding
 
Amount Prior to the Offering:
   
30,780,317 shares of Common Stock (1)
   
Amount After Maximum Offering:
   
45,780,317 shares of Common Stock (assuming maximum amount of 15,000,000 shares
are sold) (1) (2)
     
(1) Excludes 7,500,000 shares of our common stock reserved for issuance under
our two stock option plans under,
     
(2) which options to acquire approximately 3,856,000 shares of our common stock
were issued and remain outstanding, and 3,644,000 remain available for issuance
as of February 7, 2006. An additional 150,000 options were granted outside of
the Company’s stock option plans. This also excludes 7,121,910 shares of Common
Stock reserved for issuance upon the exercise of warrants issued prior to this
Offering.
     
(3) Excludes up to 1,500,000 shares of common stock issuable upon the exercise
of warrants that we will be issued to the Placement Agent if the maximum amount
of 15,000,000 Shares are sold in this offering. 
Closing Date:
 
The Company anticipates closing the Offering on February 28, 2006.

 
 

--------------------------------------------------------------------------------